Citation Nr: 0815177
Decision Date: 05/08/08	Archive Date: 06/26/08

DOCKET NO. 04-31 387                        DATE MAY 08 2008

On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama 

THE ISSUES 

1. Entitlement to service connection for tinea pedis. 

2. Entitlement to service connection for a cervical spine disability. 

3. Entitlement to service connection for paresthesias of the right hand, to include as secondary to a cervical spine disability. 

4. Entitlement to service connection for post-traumatic stress disorder (PTSD) with depression. 

5. Entitlement to service connection for hypertension, to include as secondary to post-traumatic stress disorder. 

6. Entitlement to service connection for a heart disability, to include as secondary to hypertension. 

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Michael Martin, Counsel 

INTRODUCTION 

The veteran served on active duty from August 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for tinea pedis, a cervical spine disability; paresthesias of the right hand, to include as secondary to a cervical spine disability; PTSD with depression; hypertension, to include as secondary to PTSD; and a heart disability, to include as secondary to hypertension. The veteran testified before the Board in November 2007. 

The Board notes that the veteran also perfected a timely appeal with regard to the issue of service connection for diabetes mellitus, type II, to include as secondary to exposure to herbicide agents. However, the RO notified the veteran in June 2007 that his claim was affected by recent judicial action in Haas v. Nicholson. 20 Vet. App. 257 (2006), a decision which VA was appealing to the United States Court of Appeals for the Federal Circuit, and was therefore stayed until a final decision was reached on appeal. Thus, the veteran's claim of service connection for diabetes 

- 2 - 

mellitus, type II, to include as secondary to exposure to herbicide agents, is not before the Board at this time. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. V A will notify the appellant if further action is required. 

REMAND 

Additional development is needed prior to further disposition of the claims for service connection for tinea pedis, PTSD with depression, a cervical spine disability, paresthesias of the right hand, hypertension, and a heart disability. The veteran testified at a November 2007 hearing before the Board that he received benefits from the Social Security Administration based on his PTSD and herniated discs in his back. It does not appear that the decision and associated treatment records from the Social Security Administration have yet been requested. Relevant records from a Federal department or agency should be obtained, if available. See 38 C.F.R. § 3.159(c)(2) (2007). 

Because information sufficient to allow for a search of the veteran's Social Security Administration records is available, and these records may be useful in deciding the veteran's claims, an attempt to obtain them should be made. 38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Board also notes that during his hearing, the veteran recounted receiving treatment after service starting in 1968 from a doctor named Dan Gurin or Geren. Those records should also be obtained. 

The Board furthermore notes that since the issues of service connection for paresthesias of the right hand, hypertension, and a heart disability are inextricably intertwined with the issues of service connection for PTSD and a cervical spine disability, these issues will be deferred pending the completion of the remand. 

- 3 - 

Accordingly, the case is REMANDED for the following action: 

1. Obtain from the Social Security Administration the records pertinent to the veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. If any of the above requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility. All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available. 

2. Make appropriate efforts to obtain post service treatment records from Dr. Dan Gurin or Geren mentioned during the veteran's November 2007 testimony. 

3. Then, after ensuring any other necessary development has been completed, readjudicate the veteran's claims for service connection for PTSD with depression, a cervical spine disability, paresthesias of the right hand, hypertension, and a heart disability. If action remains adverse to the veteran, provide the veteran and his representative with a supplemental statement of the case and allow them an appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

- 4 - 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 

MICHAEL D. MARTIN 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2007). 

- 5 - 




